CONTINUATION SHEET
Continuation of 7b.  For the purposes of appeal, the proposed amendments will be entered.  The claims as presented in the proposed amendments would still be rejected under 35 U.S.C. §103 over Floyd in view of Chevrier, and over Floyd in view of Chevrier and NPL-1 in the same manner as presented in the previous office action.
Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance because the applicants' arguments in the response filed 24 May 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that a person of ordinary skill in the art would not have been motivated to combine the glass-ceramic panel of Chevrier as the décor element of Floyd in order to have --a glass ceramic sheet--, because Chevrier relates to the production of decorative elements on two sides of glass or glass ceramic panel, whereas Floyd relates to wall décor.  The examiner respectfully disagrees.  In the instant case, both Floyd and Chevrier pertain to decorative elements as part of decorative furniture/articles, as such a person would have looked towards the teachings of Chevrier to incorporate a glass-ceramic panel as the décor element disclosed by Floyd.
Applicants further argue that the connection element for the wall décor disclosed by Floyd is not the same as applicants claimed connection element for a glass ceramic panel, because the stresses are not the same and the weight is not the same.  The examiner respectfully disagrees.  In response to applicants' argument that the references fail to show certain features of applicants' invention, it is noted that the features upon which applicant relies (i.e., "stresses and weight of the connection In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that the prior art of Chevrier does not explicitly disclose that --at least one connection element has a height less than or equal to 10 cm-- as claimed, asserting that the office fails to establish how or why one skilled in the art would selectively pick and choose from the features of the cited references to arrive at the combined features of the present claims, which are not taught by even the combined teaches of the cited reference.  The examiner respectfully disagrees.  In the instant case, Floyd in view of Chevrier are considered to disclose the claimed "glass ceramic sheet connection system", but do not explicitly recite that --at least one connection element has a height less than or equal to 10 cm--.  However, Floyd does disclose that the glass ceramic sheet connection system can have a size of 12 inch (30 cm) by 12 inch (30 cm) (figure 14 and [0082] of Floyd); whereby a person or ordinary skill in the art would have visually recognized that the height of the glass ceramic sheet connection system disclosed primarily by Floyd is less than a third (less than 3 inches (7 cm)) of the width and/or length of the glass ceramic sheet connection system.  As such, the at least one connection element of the glass ceramic sheet connection system disclosed by Floyd in view of Chevrier would meet the claimed limitation of --a height less than or equal to 10 cm--.
Therefore, in light of applicants' arguments, it is the decision of the examiner that the rejections made of record are still valid.
Allowable Subject Matter
Claims 2, 3, 5, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781